CHARLES J. SCHUCK, JUDGE,
upon petition for rehearing.
In the matter of the claim of Elma Shepherd, the court having heretofore granted a rehearing and having again considered the facts adduced at the former hearing, as well as those presented at the subsequent hearing the court, ■ including Judge Smith sitting for the first time during the regular October term, *34again holds that the said claimant is entitled to an award, with the deducation, however, of $60.00 from the original award, which said amount of $60.00 was heretofore included in the first award and is now deducted because the testimony offered at the second hearing shows that the said amount, covering a period from January 1, 1944 to July 1, 1944, as an increase at the rate of $10.00 per month, was not allowed to any worker in Cabell county similarly engaged, and therefore the claimant would not be entitled to the increase, and her original award is accordingly reduced from $925.00 to $865.00, for which amount of eight hundred and sixty-five dollars ($865.00) an award is now made and recommended.